PER CURIAM.
The application for writ of mandate to compel the respondent, as Secretary of State of the state of *708Montana, to place the names of relator and others upon the official ballot to be used at the election to be held on November 2, 1920, as the candidates for the Farmer-Labor Party for the offices of presidential and vice-presidential electors, came regularly on for hearing. The motion of the attorney general to quash the alternative writ heretofore issued and to dismiss the proceeding is denied, and a peremptory writ is ordered to issue forthwith. The court is of the opinion that, since it appears that the Farmer-Labor Party was not in existence at the time the primary election was held on April 23, 1920, for presidential and vice-presidential electors, but has been organized since that time, it is now entitled to have the names of its candidates for these offices placed upon the ballot under the provisions of section 521 of the Revised Codes.
Mr. H. A. Tyvand, for Relator.
Mr. S. C. Ford, Attorney General, and Mr. Frank Woody, Assistant Attorney General, for Respondent.